   Case: 1:18-cv-06447 Document #: 99 Filed: 01/13/21 Page 1 of 17 PageID #:893




                            UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

MALIBU MEDIA, LLC,


              PLAINTIFF,                          No. 18-cv-06447

       v.                                         Judge Thomas M. Durkin

WILLIAM MULLINS,


              DEFENDANT.


                   MEMORANDUM ORDER AND OPINION

      Malibu Media, LLC (“Malibu”) brought this action against William Mullins

(“Mullins”) for copyright infringement. R. 12. Mullins moved to dismiss Malibu’s

claim, and also filed a counterclaim seeking declaratory relief. Malibu voluntarily

dismissed its claim with prejudice, and Mullins’ counterclaim was later dismissed as

moot. Now before the Court is Mullins’ motion for attorneys’ fees and costs. R. 88; R.

91. For the following reasons, Mullins’ motion is granted in part and denied in part.

                                   Background

      This case began as a copyright infringement matter but has regrettably

devolved into a bitter dispute over attorneys’ fees. Malibu is a movie company that

produces adult films. On September 21, 2018, Malibu filed a complaint under the

Copyright Act, 17 U.S.C. § 101 et seq., against John Doe alleging that an unknown

subscriber assigned to IP address 73.176.168.82 illegally downloaded, copied, and

distributed eleven Malibu movies. See R. 1. Malibu later learned through a third-

party subpoena that the unknown subscriber was William Mullins, and subsequently



                                          1
   Case: 1:18-cv-06447 Document #: 99 Filed: 01/13/21 Page 2 of 17 PageID #:894




amended its complaint to name him, rather than “John Doe,” as the defendant. See

R. 12.

         Mullins moved to dismiss the complaint. R. 15. He conceded that he was the

subscriber assigned to the IP address at issue, but denied infringing Malibu’s works

and claimed that others had access to his Wi-Fi. See R. 15 at 7-8. At a status hearing,

the Court asked counsel for Malibu whether the company conducts pre-filing

investigations before naming individual defendants in copyright infringement suits.

R. 34 at 11. Counsel represented that Malibu does conduct such investigations, but

that she did not know “what information was available to us from the subscriber”

before filing the amended complaint. Id. at 12. She nevertheless assured the Court

“that we didn’t just name [Mullins] because we could, but rather because we had a

good-faith belief that [he] was, in fact, the infringer.” Id. The Court ultimately denied

Mullins’s motion to dismiss, concluding that Malibu had stated a plausible claim for

relief, even if it was not clear from the pleadings who used his IP address to download

and distribute the movies. See id. at 13. The Court instructed both parties to engage

in initial discovery, and encouraged counsel for Malibu to share the findings from her

client’s pre-filing investigation. See id. at 13-15.

         Mullins subsequently answered Malibu’s complaint and filed a counterclaim

seeking declaratory relief. See R. 33. The counterclaim alleged that Mullins had not

infringed any of Malibu’s works, and requested a declaration stating the same. Id. At

a status hearing a few months later, counsel for Mullins reported that certain

information related to Malibu’s pre-filing investigation had not yet been turned over.



                                             2
    Case: 1:18-cv-06447 Document #: 99 Filed: 01/13/21 Page 3 of 17 PageID #:895




See R. 47 at 3. She pointed to specific digital files which, according to her, would show

whether Malibu had a good-faith basis for filing its complaint against Mullins. Id.1

In response, counsel for Malibu pointed to an email she previously sent Mullins’

counsel in which she explained the findings of Malibu’s investigation. Id. at 6.

According to that email, Malibu’s investigator had discovered—in addition to the

eleven Malibu movies discussed in the amended complaint—another 70 downloads

from Mullins’ IP address that were “age-appropriate to Mullins and to [his]

household.” Id. at 6-7. This information, however, did not satisfy Mullins’s counsel

because she wanted specific digital files related to the pre-filing investigation. The

Court gave the parties 90 days to continue discovery. See id. at 12-13.

       A few weeks later, Malibu moved to dismiss its own claim as well as Mullins’

counterclaim with each party bearing its own fees and costs. See R. 43; R. 44. Malibu

moved to dismiss its claim because the time and expense needed “to bear out

[Mullins’] infringer status” outweighed any potential recovery. See R. 44 at 2. The

Court dismissed that claim with prejudice, but declined to dismiss the counterclaim

because Mullins still had a right to clear his name of any wrongdoing. See R. 53 at 4.

To help bring the matter to a close, the Court ordered Malibu to turn over the digital

files from the pre-filing investigation, and suggested that Malibu draft a statement

declaring that Mullins did not infringe Malibu’s works. Id. at 6-7.




1Counsel for Mullins later explained that the files in question are colloquially known
as PCAP and reference files. See R. 62 at 3. According to counsel, PCAP files contain
the raw data showing the transmission of information from an IP address to a
monitoring system. Id.
                                           3
   Case: 1:18-cv-06447 Document #: 99 Filed: 01/13/21 Page 4 of 17 PageID #:896




          Malibu filed that statement. It declared that after learning of exculpatory

information in June 2019, Malibu “believes that the infringement was done by

someone other than Mullins.” R. 56. Malibu reached this conclusion after learning

that Mullins had not updated his internet password for over ten years, shared that

password with neighbors and guests, and owned a Wi-Fi system that reached nearby

condominiums. See id. The statement was not to the satisfaction of Mullins’ counsel,

however. Convinced that Malibu filed the amended complaint in bad faith, counsel

continued to push for discovery and asked that the Court again order Malibu to turn

over the digital files that supposedly formed the basis of the amended complaint. See

R. 54; R. 60. The Court issued that order at a status hearing a few weeks later. R. 62

at 4-5.

          In a turn of events, Malibu’s attorney then moved to withdraw her

representation as counsel. R. 64. She explained that she could no longer appear on

Malibu’s behalf after having “demanded from my client and given them a deadline

for the production of the documents that Mr. Mullins’ attorneys have sought. I have

not received either those documents nor any reason that they cannot or should not be

produced.” R. 69 at 5. The Court granted counsel’s motion, but not without warning

Malibu that it will need to turn over the requested files or explain why it has not. See

R. 69 at 7-8; R. 75 at 6. Nearly a year has passed since that warning and Malibu has

still refused to share the files. See 92-1 at 9.




                                             4
    Case: 1:18-cv-06447 Document #: 99 Filed: 01/13/21 Page 5 of 17 PageID #:897




       After the Court dismissed Mullins’ counterclaim as moot, his attorneys filed

this motion for fees and costs.2

                                       Analysis

I. Whether to Award Fees

       Under the Copyright Act, “the court may . . . award a reasonable attorney’s fee

to the prevailing party as part of the costs.” 17 U.S.C. § 505. “Prevailing plaintiffs and

prevailing defendants are to be treated alike, but attorney’s fees are to be awarded to

prevailing parties only as a matter of the court’s discretion.” Fogerty v. Fantasy, Inc.,

510 U.S. 517, 534 (1994). When a court dismisses a copyright case with prejudice, the

defendant in such a suit is the prevailing party for purposes of fee-shifting under §

505. Riviera Distribs., Inc. v. Jones, 517 F.3d 926, 927 (7th Cir. 2008). There is a

“strong presumption” that a defendant who prevails against a copyright claim is

entitled to fees. Assessment Tech. of Wis., LLC v. WIREdata, Inc., 361 F.3d 434, 437

(7th Cir. 2004). “This is no less true when a case is dismissed because the plaintiff




2 Mullins’ motion states that the Court should also consider sanctions under 28 U.S.C
§ 1927 and Federal Rule of Civil Procedure 11. Section 1927 provides that an attorney
who “unreasonably and vexatiously” multiplies court proceedings may be required to
satisfy the costs, expenses, and attorneys’ fees reasonably incurred as a result of their
conduct. There is little reason to think that § 1927 applies here, because attorneys for
Malibu have not “unreasonably and vexatiously” multiplied court proceedings.
Furthermore, a sanction imposed under Rule 11 is meant “to deter repetition of the
conduct or comparable conduct by others similarly situated.” Fed. R. Civ. P. 11(c)(4).
For reasons stated in this opinion, awarding attorneys’ fees pursuant to the Copyright
Act achieves that goal by deterring similar situated plaintiffs from filing infringement
claims against individual defendants absent a good-faith belief that the defendant
committed the infringement.
                                            5
   Case: 1:18-cv-06447 Document #: 99 Filed: 01/13/21 Page 6 of 17 PageID #:898




‘threw in the towel’—that is, where the dismissal is on the plaintiff's own motion.”

Mostly Memories, Inc. v. For Your Ease Only, Inc., 526 F.3d 1093, 1099 (7th Cir. 2008).

      Among the nonexclusive factors a court should consider when deciding whether

to award fees are “frivolousness, motivation, objective unreasonableness (both in the

factual and in the legal components of the case) and the need in particular

circumstances to advance considerations of compensation and deterrence.” Fogerty,

510 U.S. at 534 n.19 (the Fogerty factors). While these factors help guide a court’s

analysis, the two most important considerations are “the strength of the prevailing

party’s case and the amount of damages or other relief the party obtained.”

Assessment Techs. of WI., 361 F.3d at 436. Further, “substantial weight” should be

given to the reasonableness of the losing party’s position, but courts still “must take

into account a range of considerations” in light of the Copyright Act’s essential goals.

Kirtsaeng v. John Wiley & Sons, Inc., 136 S. Ct. 1979, 1988 (2016). “That means in

any given case a court may award fees even though the losing party offered

reasonable arguments (or, conversely, deny fees even though the losing party made

unreasonable ones).” Id. That also means that a court may order fee-shifting because

of a “party’s litigation misconduct.” Id. at 1988-89.

      Malibu does not dispute that Mullins prevailed on the infringement claim. But

Malibu does argue that the Fogerty factors weigh against awarding fees. For the most

part, the Court disagrees.

      Frivolous and Objective Unreasonableness. Malibu contends that its claim

was neither frivolous nor objectively unreasonable. According to Malibu, the amended



                                           6
    Case: 1:18-cv-06447 Document #: 99 Filed: 01/13/21 Page 7 of 17 PageID #:899




complaint advanced the plausible theory that Mullins, the only adult male living in

his home, downloaded and distributed Malibu’s movies using the IP address assigned

to him. Malibu arrived at this theory after supposedly conducting a pre-filing

investigation into Mullins and his IP address.

       At first blush, Malibu’s claim does not seem frivolous. Malibu owned

copyrighted movies, learned that someone using the IP address 73.176.168.82

downloaded those movies, retained an investigator to discover other activity

attributable to the IP address, and served a third-party subpoena to uncover Mullin’s

identity.

       But due to decisions Malibu and its counsel made subsequently, the analysis

does not end there. First, counsel admitted at a hearing that she did not know what

information from Mullins was available to Malibu prior to filing the amended

complaint. See R. 34 at 12.3 This is especially troubling because counsel assured the

Court that Malibu only names defendants in copyright infringement cases when “we

ha[ve] a good-faith belief that the subscriber [is], in fact, the infringer.” Id. But what

gives the Court even greater pause is Malibu’s continued failure to share with Mullins

and his counsel the digital files from Malibu’s pre-filing investigation. For nearly a

year, Mullins has repeatedly asked Malibu for those files because, according to

Mullins, they would show whether Malibu had a good-faith basis for naming him as




3 “The Court: Did you have such a discussion in this case before you amended the
complaint? [Counsel]: I – I did not conduct the investigation. And I do not know what
information was available to us from the subscriber prior to the complaint being
amended.” R. 34 at 12.
                                            7
    Case: 1:18-cv-06447 Document #: 99 Filed: 01/13/21 Page 8 of 17 PageID #:900




the defendant. Inexplicably, Malibu has rebuffed those requests, failing to turn over

the information despite several Court orders to do so. See R. 53 at 6-7; R. 62 at 4-5;

R. 69 at 6-7.

         Malibu’s continued unwillingness to disclose this information casts doubt over

the validity of its infringement claim. As the Court said at the January 27, 2020

status hearing, “my suspicion is raised when documents which would prove that the

case was brought in good faith aren’t being turned over. It’s that simple.” See R. 69

at 8. The Court cannot now conclude, nearly a year later, that Malibu’s claim was

neither frivolous nor objectively unreasonable.

         Against this, Malibu points the finger at Mullins, contending that he is the

party that has withheld information. R. 96 at 6-8. According to Malibu, Mullins

should have come forward with exculpatory information sooner than he did so that

Malibu would know that multiple people had access to his Wi-Fi. The problem with

this argument is that it fails to explain why Malibu has continued to withhold

documents supposedly showing that it had a good-faith basis for naming Mullins. No

reasonable explanation has been offered, not even in response to Malibu’s motion for

fees.4




4 In the parties’ May 2020 status report, R. 82, counsel for Malibu indicated that
COVID-19 had contributed to Malibu’s inability to produce information to
substantiate its good-faith basis for suing Mullins. But as the Court noted in its order
dismissing the counterclaim as moot, that representation warranted little sympathy
as Malibu had been directed to produce the information well before COVID-19 began.
See R. 84 at 2 n.2.
                                            8
   Case: 1:18-cv-06447 Document #: 99 Filed: 01/13/21 Page 9 of 17 PageID #:901




      Furthermore, even if all the exculpatory information available to Mullins was

not shared until June 2019, Mullins’ counsel did share some exculpatory information

before that date. At the first status hearing a month earlier, Mullins’ counsel offered

to turn over Mullins’ computer for inspection and explained that Mullins lived in a

building “with a bunch of units that are all close together.” See R. 34 at 4. Counsel

further explained that Mullins and his wife made changes to their Wi-Fi after

receiving a notice from their provider, and also increased their privacy protections to

prevent others from using their Internet connection. See id. What is more, Mullins’

motion to dismiss the infringement claim—which was initially filed in February

2019—said that Mullins shared his Wi-Fi with guests as well as family and friends.

R. 20-1 at 7. While Malibu is correct that it was not under any obligation to dismiss

the case at that point, Malibu cannot assert that Mullins and his counsel waited until

June 2019 before sharing exculpatory information.

      For the reasons stated, the Court has significant reservations about the

frivolous and reasonable nature of Malibu’s infringement claim, and finds that those

factors weigh in favor of Mullins.

      Motivation. Malibu next argues that fees are inappropriate because there are

no facts in the record to support a finding that it had improper motivations in filing

its complaint. Mullins disagrees, arguing that Malibu employs a “sue-then-settle”

strategy by which it seeks to settle lawsuits because it expects to lose money if they

were to go to trial. But Mullins makes this argument with little to no evidentiary

support. He relies on an expert report filed in a different case involving a different



                                          9
  Case: 1:18-cv-06447 Document #: 99 Filed: 01/13/21 Page 10 of 17 PageID #:902




copyright holder, and encourages the Court to apply the report’s findings to Malibu.

The Court declines the invitation.

      But that does not prevent the Court from recognizing that Malibu has been

publicly criticized for being a prolific litigant. As one court recently found, Malibu

filed 7,183 cases nationwide from 2012 to 2018. See Strike 3 Holdings, LLC v. Doe,

351 F. Supp. 3d 160, 163 (D.D.C. 2018). Here in the Northern District of Illinois, a

cursory review of public records shows that Malibu filed hundreds of copyright

infringement cases during the same time span. This Court alone saw eight different

cases filed by Malibu in 2018. All of this is not to say that Malibu’s motivations in

filing this case, or any other, have been misplaced. Nothing in the record leads to that

conclusion. But the Court cannot consider these figures without wondering what

motivates Malibu’s penchant for litigation—an interest in protecting its copyrights or

using litigation as a profit center. Certainly most people who risk being identified in

lawsuits as alleged porn downloaders are likely to simply settle the case as a means

of avoiding public ridicule and embarrassment. This Court is not the first, nor likely

the last, to pose these questions. See, e.g., Malibu Media, LLC v. Duncan, 2020 WL

567105, at *3 (S.D. Tex. Feb. 4, 2020) (expressing concern over Malibu’s so-called

“litigation-as-a-business strategy” and noting that others have labeled the company

a “copyright troll”); Malibu Media, LLC v. Mantilla, 2020 WL 6866678, at *5 (D.

Conn. Nov. 20, 2020) (“[I]t appears from the sheer number of lawsuits filed by Malibu

Media in this Court and across the nation that there is good reason to doubt the extent

to which Malibu Media’s business model is premised on sales of copyrighted material



                                          10
  Case: 1:18-cv-06447 Document #: 99 Filed: 01/13/21 Page 11 of 17 PageID #:903




as distinct from litigation income.”); Malibu Media, LLC v. John Does 1 through 10,

2012 WL 5382304, at *4 (C.D. Cal. June 27, 2012) (“The federal courts are not cogs in

[Malibu’s] copyright-enforcement business model.”); Malibu Media, LLC v. Doe, 2020

WL 6043946, at *2 (N.D.N.Y. Oct. 13, 2020) (“Malibu Media’s action in this case

appears consistent with many of the accusations levied against it by other courts,

especially as it relates to strong-arming nuisance settlements under the threat of

embarrassing litigation.”).

      At bottom, the motivation factor leans in favor of Malibu because the record

does not support a finding otherwise. But for the reasons stated, the Court’s

conclusion is colored with skepticism.

      Considerations of Compensation and Deterrence. The final factors weigh

in favor of awarding fees because doing so may deter Malibu and similarly situated

plaintiffs from bringing copyright claims against individual defendants without a

good-faith belief that the defendant committed the infringement. And while Malibu

continues to argue that its infringement claim was brought in good faith, as

discussed, it also has repeatedly refused to turn over specific information from its pre-

filing investigation confirming that is true. Malibu’s counsel withdrew her

representation for this very reason (among others). See R. 69 at 5. This is exactly the

kind of behavior that should be deterred, especially to the extent it undermines the

predictable operation and effectiveness of the Copyright Act’s protections.

      Malibu also contends that Mullins should not be compensated because he

undertook the risk of incurring attorneys’ fees. But that is not a basis for denying his



                                           11
    Case: 1:18-cv-06447 Document #: 99 Filed: 01/13/21 Page 12 of 17 PageID #:904




motion. Mullins retained counsel in order to mount a successful defense. And he did

so only after Malibu named him in the amended complaint. The final Fogerty factor

therefore weighs in Mullins’ favor.5

       Additional Considerations. Beyond the Fogerty factors, the Seventh Circuit

instructs courts to assess the strength of the prevailing party’s case and the amount

of damages or other relief the party obtained. See Assessment Techs. of WI., 361 F.3d

at 436.6 Here, the merits of the infringement claim were not completely reached

because Malibu voluntarily dismissed it with prejudice. The Court had an

opportunity to review the amended complaint when Mullins moved for dismissal and

found that Malibu had stated a plausible claim for relief. But after some minimal

discovery, Malibu filed a statement rescinding “its previous assertion that William

Mullins committed any infringement of works as set forth in the amended complaint”

and concluding that the “infringement was done by someone other than Mullins.” See

R. 56 at 3. The Court can reasonably infer from this that Mullins would have had a

strong case if the proceedings continued.

       Further, the Seventh Circuit has stated that when the prevailing party in a

copyright case is the defendant, “who by definition receives not a small award but no

award, the presumption in favor of awarding fees is very strong.” Assessment Techs.




5To the extent Malibu argues that Mullins should not receive all his attorneys’ fees,
that is separate from the question of whether he should receive any in the first place.

6Notably, neither party briefed these issues even though the Seventh Circuit has
described them as the “most important considerations in determining whether to
award attorneys’ fees in a copyright case.” Id.
                                            12
    Case: 1:18-cv-06447 Document #: 99 Filed: 01/13/21 Page 13 of 17 PageID #:905




of WI., 361 F.3d at 437. That is because, without the prospect of receiving attorneys’

fees, the defendant “might be forced into a nuisance settlement or deterred altogether

from exercising his rights.” Id. Here, Mullins was not under pressure to enter into a

nuisance settlement after Malibu moved to dismiss its own claim. But the motion said

nothing about whether Malibu still believed that Mullins downloaded and distributed

eleven pornographic movies.7 Those embarrassing allegations still appeared on the

public docket without any correction or revision having been issued. Mullins certainly

had every right to exercise his defense to a successful conclusion. And without the

availability of attorneys’ fees, he may have been deterred from doing so.

       Having considered the “totality of circumstances” in this case, Kirtsaeng, 136

S. Ct. at 1985, the Court finds that awarding attorneys’ fees in Mullins’ favor is

appropriate. The Fogarty factors weigh in favor of such an award as do the other

considerations discussed in this opinion. The Court reiterates its belief that at first

glance this case does not seem to be a likely candidate for a fee award. Someone using

the IP address 73.176.168.82 infringed Malibu’s copyrights. Malibu later learned that

Mullins was the subscriber assigned to that address. Malibu then brought an

amended complaint naming Mullins as the defendant, and the Court found that

Malibu had stated a plausible claim for relief. Nothing about those events is

noteworthy. But what separates this case from others is that Malibu has consistently

refused to cooperate with Court orders requiring it to turn over certain pre-filing



7Malibu later clarified in a statement of non-infringement that it did not believe
that Mullins infringed its copyrighted movies. See R. 56. But that statement came
months after Malibu voluntarily moved to dismiss its claim.
                                          13
  Case: 1:18-cv-06447 Document #: 99 Filed: 01/13/21 Page 14 of 17 PageID #:906




investigation files that would purportedly show whether the company had a good-

faith basis for suing Mullins. Malibu’s refusal not only constitutes misconduct for

which fee-shifting is justified, see Kirstaeng, 136 S. Ct at 1989 (noting that a court

may award fees under the Copyright Act “because of a party’s litigation misconduct,

whatever the reasonableness of his claims or defenses”), but also throws into doubt

the reasonableness of the infringement claim itself. Malibu was slow to drop that

claim and has yet to disclose the good-faith basis for the lawsuit despite being ordered

to do so. Attorneys’ fees will be awarded.

II. Fee Award

      Mullins has submitted a proposed fee and cost calculation of $64,172. See R.

92-1 at 14. This figure accounts for the hours billed by his three attorneys minus

voluntary reductions. Malibu makes four main objections to the proposed award.

First, Malibu objects to the fees related to Mullins’ counterclaim because Mullins was

not the prevailing party. See R. 91-5 at 4. The Court agrees. A litigant “prevails” for

the purpose of fee-shifting statutes when it obtains a “material alteration of the legal

relationship of the parties.” Buckhannon Bd. & Care Home, Inc. v. W. Virginia Dep’t

of Health & Human Res., 532 U.S. 598, 604 (2001). In the context of the fee-shifting

provision of the Copyright Act, a “judgment in a party’s favor has such an effect.”

Riviera, 517 F.3d at 928. Here, the Court dismissed Mullins’ counterclaim as moot,

so no judgment was made in his favor. Mullins is therefore not the “prevailing party”

of the counterclaim and no fees will be awarded as to that claim.




                                             14
  Case: 1:18-cv-06447 Document #: 99 Filed: 01/13/21 Page 15 of 17 PageID #:907




      Malibu argues next that the Court should not award fees related to Mullins’

motion to dismiss Malibu’s infringement claim because the Court denied that motion.

But as the best the Court can tell, Malibu provides no basis for this argument.

Further, a party who “loses interim rulings en route to ultimate success” may still

recover fees related to those interim rulings. Alliance To End Repression v. City of

Chicago, 356 F.3d 767, 770 (7th Cir. 2004). Malibu’s argument is thus rejected.

      Malibu also objects to any fee incurred after November 12, 2019, the date on

which the infringement claim had been dismissed with prejudice and a statement of

non-infringement had been filed. Id. The Court agrees with this objection but extends

the date to November 14, 2019, which is the day the Court held a status hearing to

discuss those same issues. By the end of that hearing, it was clear that Mullins had

“prevailed” on the infringement claim for purposes of 17 U.S.C. § 505. In fact, the

Court remarked, “I don’t know what Mr. Mullins’s motivation is to continue this in

light of the fact that Malibu Media has said unequivocally . . . [that] he didn’t do it.”

R. 60 at 9. The proceedings following that hearing focused on Mullins’ counterclaim

and ongoing discovery requests. And while those requests concerned the good-faith

nature of Malibu’s infringement claim, the claim itself had already been dismissed

and there was little question that Mullins had prevailed. Put simply, awarding fees

incurred after the November 14, 2019 hearing would be excessive and unreasonable,

and therefore inappropriate.

      Malibu’s last objection is that certain fees are inadequately described on the

attorneys’ time sheets. While it is true that vague entries can support a reduction in



                                           15
  Case: 1:18-cv-06447 Document #: 99 Filed: 01/13/21 Page 16 of 17 PageID #:908




awarded fees, Design Basics, LLC v. Heller & Sons, Inc., 2019 WL 4200614, at *7

(N.D. Ind. Sept. 3, 2019), the Seventh Circuit has instructed courts to read time sheet

entries in context, not isolation, Berberena v. Coler, 753 F.2d 629, 634 (7th Cir. 1985).

Applying that instruction here, the Court finds that it can evaluate some of the

contested entries by considering the context in which they were made. For example,

two challenged entries read: “Lexis research and writing” and “research on

REDACTED.” See R. 91-5 at 23. While those entries are vague and exceedingly brief,

the entries that surround them suggest that counsel was working on discovery-

related matters and briefing materials. Other entries, however, are impermissibly

vague. For example, an entry dated October 29, 2019 reads: “RESEARCH on

REDACTED.” Id. at 25. Counsel made no other entries that week and it is not clear

to the Court why counsel’s research topics need to be redacted, especially when no

communications with the client were involved.

      Accordingly, the Court instructs counsel for Mullins to prepare a new fee

schedule that is in keeping with these findings. The schedule should not include any

fees dated after November 14, 2019, other than the fees incurred as a result of

preparing for this fee and cost motion and reply brief. The revised schedule should

also not include fees incurred as a result of Mullins’ counterclaim.

      Once a new schedule is available, the parties are strongly encouraged to find

common ground and determine whether they can arrive at a mutually agreeable

dollar amount. No fees for that endeavor will be awarded. If no agreement can be

made, the Court will decide the appropriate amount to award. It is in the parties’



                                           16
  Case: 1:18-cv-06447 Document #: 99 Filed: 01/13/21 Page 17 of 17 PageID #:909




interests, however, to bring this dispute to a swift and amicable conclusion as this

case should have been resolved long ago.

                                    Conclusion

      For all these reasons, the Court grants Mullins’ motion for attorneys’ fees and

costs in an amount yet to be determined that takes into account the limits identified

here. R. 88; R. 91. A status hearing is scheduled for February 16, 2021, at which time

the parties shall advise the Court on whether a revised fee and cost schedule has been

agreed upon.


                                                    ENTERED:




                                                    ______________________________
                                                    Honorable Thomas M. Durkin
                                                    United States District Judge
Dated: January 13, 2021




                                           17
